Judge Owseev
delivered the opinion of (be court.
This is an appeal from a judgment rendered against the appellant in an action for slanderous words brought against him by the appellee.
The case turns in this court upon the correctness of the opinion of the court below in overruling the appellant’s objections taken to a deposition introduced as evidence by the appellee.
The deposition was taken out of the state, and was ob-ls*-> on foe ground oí the persons before whom it ivas taken, not being shewn to be justices of the peace; 3nt' on ac(-ountof the unreasonableness of the notice 8*ven tlle appellant of the time of taking the deposition.
JVickliJfc for appellant, B. Hardin for appellee.
Willi respect to the first objection, we are perfectly satisfied, that the certificate of the persons before whom the deposition was taken, sufficiently shew them to be justices of the peace. It does not, it is true, expressly state them to be justices, but as by the caption of the deposition, it purports to be taken by persons to whom a dedimus had issued for that purpose, and as by the dedimus those persons taking the deposition, arc described to be justices of the peace, there cannot be a doubt but that these stances, under the act of this country for that purpose, are sufficient to shew that the persons by whom the deposition is certified to have been taken, are justices of the peace.
As to the other objection, we are of opinion there is thing in the cause calculated to shew the-notice unreasonable. For as the appellant is shewn to reside not more than about 83 miles from the place where the deposition was taken, five days notice, prima facie, afforded him a reasonable opportunity of attending; and although he seems to have given the appellee a previous notice to take depositions, yet as the time named in that notice was six days subsequent to the time of faking the appellee’s deposition; and as the appellant’s deposition was to be taken not more than about 33 miles from his residence, the circumstance of his having given the first notice under these circumstances, cannot furnish any just objection to the notice of the appel-lee.
The judgment must be affirmed with cost and damages.